Kao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between Counsel for Plaintiff and the Assistant Attorney General, Attorney for the United States, subject to the approval of the Court:
1. That the merchandise subject of the present appeal for reappraisement is limited to 37,127 square feet of oil-treated hardboard on invoice No. 5653 manufactured by the Norsk Wallboardfabrikk A.S. in Norway and imported by Plaintiff herein ;
2. That the said merchandise was erroneously appraised as oil-tempered hardboard at N.K.- 6.95 per square meter, less 20 percent, less 2% percent, plus $1.50 per 1,000 square feet export packing.
3. That at the time of exportation, such or similar merchandise was freely offered for sale for home consumption in accordance with Sec. 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, at N.K. 3.50 per square meter, less 5 percent, less 15 percent, less 2% percent, plus $1.50 per 1,000 square feet export packing, and that there was no higher export value.
*5534. That as to all other merchandise covered by the invoices pertaining to the present appeal for reappraisement Plaintiff hereby abandons its appeal, and that the present appeal for reappraisement is deemed submitted upon the foregoing stipulations.
Upon the agreed facts, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by said appeal and that such value was N.K. 3.50 per square meter, less 5 per centum, less 15 per centum, less 2y2 per centum, plus $1.50 per 1,000 square feet export packing.
Judgment will be entered accordingly.